      Case 4:20-cv-00062-WTM-CLR Document 25 Filed 04/27/21 Page 1 of 1



                IN THE XJNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 ROBIN WILLIAMS,

         Plaintiff,

 V.                                             CASE NO. CV420-062


 C.R. BARD INCORPORATED and
 BARD PERIPHERAL VASCULAR
 INCORPORATED,

         Defendants.




                                    ORDER


       Before   the    Court   is   the   parties'   Joint   Stipulation   of

Dismissal Without Prejudice. (Doc, 24.) Pursuant to Federal Rule

of Civil Procedure 41(a)(1)(A)(ii), a plaintiff may dismiss an

action by filing ^'a stipulation of dismissal signed by all parties

who have appeared." Accordingly, the parties' request (Doc. 24) is

GRANTED and this action is DISMISSED WITHOUT PREJUDICE. Each party

shall bear its own attorneys' fees and costs. The Clerk of Court

is DIRECTED to close this case.


       SO ORDERED this ^7^ day of April 2021.




                                     WILLIAM T. MOORE, JJ
                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN   DISTRICT   OF GEORGIA
